Order entered April 13, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01514-CV

                          IN THE INTEREST OF K.S.K., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JD-12-01231

                                            ORDER
       Before the Court is appellant’s April 11, 2016 motion requesting a sixty-day extension of

time to file a brief. Appellant states she needs additional time because she is trying to locate the

1976 adoption case file and reporter’s record from the adoption hearing. An appellate court

considers and weighs all evidence that was before the trial court. See Metroplex Mailing Servs.,

LLC v. RR Donnelley & Sons Co., 410 S.W.3d 889, 898 (Tex. App.—Dallas 2013, no pet.).

Because these documents appellant is searching for were not before the trial court, we DENY

appellant’s motion.

       On the Court’s own motion, we ORDER appellant to file a brief by MAY 13, 2016.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE